In this cause Mr. Chief Justice TERRELL, Mr. Justice BUFORD and Mr. Justice THOMAS are of the opinion that the judgment of the Circuit Court should be reversed and the cause remanded, while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice CHAPMAN are of opinion that the said judgment should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in *Page 443 
opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the order of the Circuit Court granting a new trial in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., and WHITEFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.